Citation Nr: 0406921	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1970 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination during the course of his appeal.  

As to the issue of service connection for PTSD, the Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304f.  See for example 
Patton v. West, 12 Vet. App. 272, 280 (1999).

The Board notes that the veteran has mentioned the events he 
believes support a claim and that these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official military record.  In claims such as the 
veteran's, "credible supporting evidence that the claimed 
in-service event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Moreau, supra, and other 
cases where it may have been echoed, is not operative in that 
limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Neither can the noncombat stressor be 
established solely by the veteran's lay testimony.  Cohen v. 
Brown, 10 Vet. App. at 142 (1997).

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported certain noncombat 
related stressors.  The recent decision in Patton clearly 
alters the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding his reported 
assault in service.  He should also be 
asked to submit alternative sources of 
information to verify the claimed 
assault.  He should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from him, the 
RO should attempt to obtain copies of all 
treatment records identified by him which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  

4.  The RO should then arrange for a VA 
special psychiatric examination of the 
veteran in order to determine the nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present.  The RO is to 
stress to the veteran the seriousness of 
the scheduled examination, the importance 
of a definite psychiatric diagnosis, and 
the obligation of reporting to the 
examination at the proper place and time.  

The claims file must be made available to 
and reviewed by the examiner.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, including 
depression or a sleep disorder, is/are 
related to service on the basis of direct 
service incurrence, or if pre-existing 
service, was/were aggravated by the 
veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.  The report of examination 
should include the rationale for all 
opinions expressed.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

